Interim Decision #1758

Ittak ix. or lklAv
In Deportation Proceedings
A-15881685
Decided by Board July 21, 1967
withholding of deportation pursuant to section 243(h), Immigraand Nationality Act, as amended, on a claim of subjection to economic
persecution by the British government if deported to Hong Kong, is denied
in the case of respondent, a citizen of the Republic of China on Formosa, who,
as well as his wife and children, was horn In Bong Kong and has lived there
all his life; who does not allege that he or any of his family have ever been
subjected to persecution there; and who has presented no substantive evidence that if deported to Hong Kong he would be persecuted by reason of his
race, religion or political opinion.

Application for
tion

GRAMME :

Order: Act of 1952—Section 241(a) (2) IS IIS.O. 1251(a) (2)1—Entered the
United States after haiing been refused permission to
land temporarily as a crewman.
ON BEHALF OF RESPONDENT

: Thomas

Sung,
217 Park flow

Esquire

New York, New York 10038
(Brief tiled)

The case comes forward on appeal from a decision of the special
inqui4Officer denying respondent's motion to reopen the proceedings
to allow him to file an application for withholding of deportation
under section-248(h) of the Imniigration and Nationality Act.
The record relates to a 55-year-old married male alien, who was
born in Hong Kong and who is a native of China and a citizen of the
Republic of China on Taiwan (Formosa), and who arrived in the
United States as a crewman. His ship entered the port of New York
on August 24, 1268, and after examination by an officer of the United
States Immigration and Naturalization Service he was refused permission to land. However, he did effect'entry on August 27, 1968 with-

out authority. He has remained in the United States since that date.
Daportability is conceded and is thus not in issue.
A brief summary of the proceedings, to date would appear to be
305

Interim. Decision #1753
in order. On May 18, 1966, the special inquiry officer found respondent
deportable as charged, but granted voluntary departure. Respondent
failed to leave as and when directed and consequently a warrant of
deportation was issued on June 17, 1966. Subsequent to this, respondent twice filed applications for stays of deportation with the District Director, New York, both of which were denied. Then followed
the motion to reopen the proceedings to allow an application for
withholding of deportation under section 243 (h). On June 1, 1967,
the special inqury officer denied the motion, on the basis that respondent had totally failed to present any substantive evidence that he
would be persecuted if deported to Hong Kong by reason of his race,
religion or political opinion. The present appeal is from this denial.
In cooking to have deportation withheld under section 243(h), the
burden is upon respondent to show that he -would, in fact, be persecuted
on the basis of race, religion or political beliefs. This is required by 8
CFR 242.17 (c) -which specifically places upon the applicant the burden
of proof.' A careful and thorough review of the entire proceedings
in this case, including the newspaper clippings submitted into evidence,
fails to show that the respondent has met 'the required burden of
proof.
Respondent has came forth with a strange admixture of contentions.
The first is that if he should return to Hong Kong he would be subjected to economic persecution by the British Government there. He
states that it is common knowledge that under the present conditions
in the British Crown Colony of Hong Kong an alien such as himself
would be subject to harassment by the British Government there. We
do not agree that this is a matter of common knowledge, and respondent
has not come forth with one item of evidence that he would be persecuted. He, as well as his wife and children, were all born in Hong
Kong and have lived there all their lives. (The record reveals conflicting information as to -whether respondent has three of four children.
When he testified at the hearing on May 13, 1966 he stated he had three
children, but later, on May 10, 1967 when a petition was filed to accord
him a sixth preference visa status he claimed to have four children, all
born before the time of the hearing.) Respondent does not allege that
he or any of his family have ever been harassed, arrested, threatened or
molested by the authorities and he does not give any reasons why such
perSecution would now take place if he returned to Hong Kong. We
reject this first contention. .
Respondent's second contention on appeal is that there is the possibility that the Red Chinese Government on the mainland might take
See also Matter. pi Sihasale, Int. Dec. No. 1565;
207, cert. den. 365 U.B. 860, 5 L. ed. 2d 823.

306

Kern

Ng v. PIMA 279 F. 2d

Interim Decision #1753
over control of Hong Kong and if this should come to pass he would
be persecuted by the new Communist government. It is a matter of
common kowledge, which is supported by the newspaper articles
submitted by the respondent, that since May 1967 there have been repeated, violent riots occurring in Hong Kong, admittedly sponsored
and encouraged to harass Hong Kong's British Government, by Chinese communists. But respondent's conclusion that these events will
result in the Chinese mainland communists taking over control of Hong
Kong from the British is both speculative and conjectural. Indeed,
within the past week reports coming out of Hong Kong by way of
Reuters and Associated Press indicate that recent strong and concerted
action by Hong Kong police and British army troops has greatly curtailed the terrorism and violence of plat. weeks.
The possibility that at some future time there might be a change in
the government of a. country is, a much too tenuous basis to support a
present withholding of deportation to that country. For respondent
to contend that there might eventually be a change in the government
of Hong Kong, and if such does occur he might be subject to persecution
by the new regime, falls far short of entitling respondent to the relief
provided by section 248 (h). As we said in Matter of Vardjan, 10 I. & N.
Dec. 567:
Respondent argues that section 248(h) contemplates . . . protection against
any future vagaries in the political scene under which the likelihood of physical
persecution may be greater than at the present time. We do not agree. Such
future possibilities are not amenable to proof and consequently their determination is not amenable to the adjudicative process. Only where the likelihood of
physical persecution presently exists in a particular situation is withholding of

deportation warranted.
Finally, with complete 'inconsistency respondent furnishes us with
a photocopy of a completed Form 1-140, which is a petition to afford

him a sixth: preference visa classification, and which was filed May
10, 1967. It is recited on this form that if the petition is granted he
will travel to Hong Kong to apply to the American Consulate there
for a visa to enter the United States. (Respondent, being an alien
crewman, is ineligible for a section 245 adjustment.) Thus, in one
breath respondent pleads that he not be deported to Hong Kong for
fear of persecution and in the next breath lie states he plans to voluntarily travel there to obtain a visa.
We will dismiss the appeal and will order that respondent be deported forthwith.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
It is further ordered that the raspondent be deported to Hong Kong
on the charge contained in the order to shoW cause:
307

